Case 5:11-cr-00005-MFU Document 246 Filed 04/23/20 Page 1 of 7 Pageid#: 4934



                                                                                          4/23/2020
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINIA                               s/ J. Vasquez
                           HARRISONBURG DIVISION

 UNITED STATES OF AMERICA,                            )
                                                      )
    Plaintiff,                                        )       Criminal Action No.: 5:11cr005
                                                      )
    v.                                                )
                                                      )
 BACH TUYET TRAN,                                     )       By: Hon. Michael F. Urbanski
                                                      )       Chief United States District Judge
    Defendant.                                        )

                                              ORDER

         This matter is before the court on the issue whether the court has any power or

jurisdiction to undertake further efforts to secure the return of Bach Tran’s stolen money. The

short answer is no. Despite this conclusion, the court remains distressed by the theft of nearly

one-half million dollars from Tran in an Internet fraud scheme. After appointing counsel for

Tran, conducting an evidentiary hearing, requiring additional responses from the government

and Tran’s former counsel, Christopher E. Brown, the court has hit a jurisdictional dead-end

and can discern no basis authorizing it to proceed further.

                                                 I.

         The procedural history of this unfortunate saga is set out in detail in the court’s prior

Orders of December 7, 2018, ECF No. 221, August 12, 2019, ECF No. 234, and December

17, 2019, ECF No. 238, and the transcript of the April 18, 2019 evidentiary hearing, ECF No.

232, and need not be repeated here.




                                                 1
Case 5:11-cr-00005-MFU Document 246 Filed 04/23/20 Page 2 of 7 Pageid#: 4935




         This Order considers the responses by the United States Attorney and Tran’s former

counsel to the court’s request for further information set forth in its December 17, 2019

Order.

         1. Response from the United States Attorney.

         On January 16, 2020, Zachary T. Lee, Criminal Division Chair for the Western District

of Virginia’s United States Attorney’s Office, responded to the court’s December 17, 2019

Order. The U.S. Attorney’s letter provided a fulsome summary of the investigation into Tran’s

stolen funds, including efforts to identify the “individual believed to have received Tran’s

stolen funds when they were wired from attorney Brown’s escrow account to Chase Bank in

New York.” U.S. Attorney’s Response, ECF No. 245, at 1. The U.S. Attorney stated that the

funds were wired by Brown into an account held in the name of a “money mule” utilized by

a large business email compromise (BEC) fraud network. Id. at 2.

         The U.S. Attorney also reported on convictions obtained in the United States District

Court for the Southern District of New York against several individuals involved in “the

fraudulent scheme believed to be associated with Tran’s loss of funds.” Id. Although

restitution was ordered in those cases, the U.S. Attorney reported that “at the time of

sentencing these defendants were indigent and while certain funds from these defendants’

bank accounts were transferred directly back to named victims in their respective cases, no

additional restitution payments were expected nor were any funds received pursuant to the

money judgments.” Id. The U.S. Attorney also noted that the victim-witness coordinator in

his office was “working to facilitate discussions between Tran and both the FBI victim-witness

coordinator and the SDNY U.S. Attorney’s Office victim-witness coordinator to determine


                                               2
Case 5:11-cr-00005-MFU Document 246 Filed 04/23/20 Page 3 of 7 Pageid#: 4936




what rights she may have to the restitution ordered, and to explore whether or not remission

of any funds ordered forfeited by [those defendants] is available, pursuant to 28 C.F.R. § 9.8.”

Id. at 3.

        In response to a separate inquiry from the court as to further investigation into emails

surrounding the fund transfer, the U.S. Attorney reported that to his “knowledge, no

additional investigation has been conducted by FBI New York regarding the specific emails

exchanged between Tran, Christopher Brown, Trey Taylor, Rocco Deleonardis, and

winchjule@yahoo.com, even though those email addresses have been provided to FBI New

York by Special Agent Duke as potential investigative leads.” Id. at 2-3.

        On the issue of the deduction of the $13,900 in mandatory special assessments owed,

the U.S. Attorney reported that “it does not appear that the parties contemplated the special

assessment owed by Tran when the [settlement] agreement was drafted.” Id.

        The letter from the U.S. Attorney closed as follows:

               The United States Attorney’s Office laments the unfortunate set
               of circumstances that have befallen Ms. Tran and has attempted
               to seek justice in this matter and facilitate investigations by the
               FBI and our counterparts in the EDNY and SDNY.
               Unfortunately, jurisdictional and legal impediments prevent the
               United States Attorney’s Office for the Western District of
               Virginia from taking a more active role in the investigation and
               prosecution of the fraud committed. As I become aware, I will
               continue to keep the court informed as to any new developments
               that arise in the investigation of the loss of Ms. Tran’s funds.
Id.

        The court appreciates the efforts made by the United States Attorney to get to the

bottom of the theft of Tran’s money. The investigation of Tran’s stolen money is in the hands




                                               3
Case 5:11-cr-00005-MFU Document 246 Filed 04/23/20 Page 4 of 7 Pageid#: 4937




of law enforcement authorities in New York, and, absent a lawsuit filed in this district, the

court can discern no basis for any further action by this court.

       2. Response from Christopher E. Brown, Esq.

       In its December 17, 2019 Order, the court asked former counsel for Tran, Christopher

E. Brown, about two issues: (1) the retention by Brown’s firm of $38,000 in legal fees; and (2)

the subtraction of $13,900 in mandatory special assessments unpaid by Tran.

       On the issue of the retained contingent fee, the court’s December 17, 2019 Order

inquired as follows.

               First, given the mistake by Brown’s firm in wiring the balance of
               Tran’s funds based on wiring instructions from a fraudulent email
               address, it is difficult to discern how Brown’s firm, as a matter of
               equity, could retain those funds. In that regard, the court does
               not know whether the Contingent Fee Agreement between
               Brown and Tran authorizes Brown to retain a contingent fee
               under circumstances where it is undisputed that his client has
               received nothing.

Order, ECF No. 238, at 2. Brown’s response of January 17, 2020 enclosed his Fee Agreement

with Tran and stated that “the contingency fee ‘is payable immediately upon receipt of the

recovered funds.’ Contractually the funds were due and owing upon receipt, and thus were

retained.” Brown Response, ECF No. 240, at 1.

       Of course, Brown’s response begs the question of receipt by whom. Under this fee

agreement, is the seven percent contingency fee payable upon receipt of the monies by Tran,

or is receipt of the monies by Brown sufficient as his letter asserts?

       Finally, on the issue of the deduction of the unpaid mandatory special assessment in

the criminal judgment, Brown’s response noted that the government was claiming a right to

retain those funds and concluded:
                                                4
Case 5:11-cr-00005-MFU Document 246 Filed 04/23/20 Page 5 of 7 Pageid#: 4938




               The $13,000.00 assessment payment seemed a bit more unusual,
               but the fight over it seemed not worth it in light of what we were
               able to get the government to agree to return. For those reasons,
               yes, it was the understanding of the undersigned that the
               government would be reducing the amount of its wire of the
               funds by the amount stated in Ex. B.
Brown Response, ECF No. 240 at 2-3. As such, it does not appear that there is any basis for

Tran to claim that the government wrongfully withheld the unpaid $13,900 mandatory special

assessment.

                                               II.

       Given these responses, the court must consider whether it has jurisdiction to decide

the question of whether Brown is legally entitled to retain the $38,000 contingency fee when

his client got nothing. In sum, the court is constrained to conclude that it does not have

jurisdiction to resolve what is essentially a state law contractual dispute. No suit has been

brought by Tran against Brown in this court. Even had Tran done so, as to the dispute over

the $38,000 contingency fee, the court can discern no basis for subject matter jurisdiction,

either involving a federal question or diversity of citizenship.

       The court has considered the question as to whether it has jurisdiction to resolve this

fee dispute under its authority to resolve matters ancillary to its jurisdiction in the federal

criminal case. Federal courts are courts of limited jurisdiction. They “possess only that power

authorized by the Constitution and statute, which is not to be expanded by judicial decree.”

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). The doctrine of

ancillary jurisdiction recognizes that in some circumstances federal courts have inherent

authority to resolve disputes even absent an express statutory grant of jurisdiction. “Kokkonen

explained that ancillary jurisdiction exists for ‘two separate, though sometimes related,

                                                5
Case 5:11-cr-00005-MFU Document 246 Filed 04/23/20 Page 6 of 7 Pageid#: 4939




purposes: (1) to permit disposition by a single court of claims that are, in varying respects and

degrees, factually interdependent; and (2) to enable a court to function successfully, that is, to

manage its proceedings, vindicate its authority, and effectuate its decrees.’” United States v.

Mettetal, 714 F. App’x 230, 233 (4th Cir. 2017) (quoting Kokkonen, 511 U.S. at 379-380).

       In Kokkonen, the parties to an agreement to settle a federal court lawsuit sought to

invoke the court’s jurisdiction over a subsequent dispute concerning one party’s obligation to

return certain files under the settlement agreement. The Supreme Court held that the federal

court lacked jurisdiction to resolve a dispute over the settlement agreement, reasoning as

follows:

               The short of the matter is this: The suit involves a claim for
               breach of contract, part of the consideration for which was
               dismissal of an earlier federal suit. No federal statute makes that
               connection (if it constitutionally could) the basis for federal-court
               jurisdiction over the contract dispute. The facts to be determined
               with regard to such alleged breaches of contract are quite separate
               from the facts to be determined in the principal suit, and
               automatic jurisdiction over such contracts is in no way essential
               to the federal court business.

511 U.S. at 381. The same is true here. The only arguable basis for the exercise of ancillary

jurisdiction of a fee dispute between Tran and Brown falls under the second Kokkonen prong,

to vindicate the court’s authority and effectuate its decrees. But the October 17, 2016 Agreed

Order Relinquishing Funds Forfeited in Excess of the Forfeiture Monetary Judgment required

only that “[t]he sum of $543,196.06 shall be relinquished to counsel, on behalf of defendant,

within 30 days of entry of this Order.” ECF No. 209, at 4. The United States wired the money

to Brown as ordered, Brown deducted his contingent fee and attempted to wire the money to

Tran, only to have it stolen by criminals employing a BEC fraud scheme. Resolution of the


                                                6
Case 5:11-cr-00005-MFU Document 246 Filed 04/23/20 Page 7 of 7 Pageid#: 4940




separate issue of the fee agreement between Tran and Brown is neither necessary to vindicate

the court’s authority or effectuate its decrees. As was the breach of the settlement agreement

in Kokkonen, whether Brown’s retention of the contingent fee under these circumstances is

consistent with his Fee Agreement with Tran is a matter of state contract law to be resolved

by a Virginia state court.

                                               III.

       In sum, having thoroughly vetted this issue by appointing counsel, holding an

evidentiary hearing and requiring further responses from the government and Brown, the

court concludes that it lacks jurisdiction to undertake any further inquiry into this matter. After

Brown wired Tran’s money to the Chase Bank in New York, it disappeared. It is the obligation

of law enforcement authorities in New York to do what they can to recover those lost funds.

As to the legal consequences of the attorney-client relationship between Tran and Brown, that

is a matter of state law beyond the federal jurisdiction of this court. However regrettable it

may be, there is simply nothing further that the court can do on this matter.

        The Clerk is directed to docket this Order and email a copy to Tran at

winchjulie@yahoo.com.

                                             ENTERED: April 22, 2020.
                                                               Digitally signed by Michael F. Urbanski
                                                               DN: cn=Michael F. Urbanski, o=Western District of
                                                               Virginia, ou=United States District Court,
                                                               email=mikeu@vawd.uscourts.gov, c=US
                                                               Date: 2020.04.22 15:08:55 -04'00'



                                             Michael F. Urbanski
                                             CHIEF U.S. DISTRICT JUDGE




                                                7
